Review by certiorari of determination of New York State Superintendent of Insurance suspending petitioner’s broker’s license and refusing his application for renewal and refusing to grant certain agency applications. The petitioner was charged with having failed to transmit money timely to certain insurance companies, to have become deeply indebted for money borrowed with no acceptable explanation therefor, with having failed to list assets in a bankruptcy proceeding, with having violated his agreement for the sale of Ms insurance business, good will and expirations, with having loaned his credit by way of cheeks and then having stopped payment on the checks and keeping the money when repaid to him. Determination confirmed, with fifty dollars costs. Hill, P. J., MeHamee and Bliss, JJ., concur; Crapser and Heffernan, JJ., dissent and vote to annul the determination on the ground that the order made by the Superintendent of Insurance was capricious and arbitrary.